Citation Nr: 1444025	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-37 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, to include atrial fibrillation, 
angina, chest pain, and palpitations other than mitral valve prolapse.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for the claimed disability.  

This matter was remanded in February 2014 for additional development.  The RO was instructed to obtain a medical opinion in this matter.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remand.  The Veteran was provided a VA examination in July 2014 and a VA medical opinion was obtained.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of atrial fibrillation, controlled with medication.

2.  The Veteran's current diagnosis of atrial fibrillation first manifested many years after service, and is not related to the symptoms of chest pain or other event in service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include atrial fibrillation, 
angina, chest pain, and palpitations other than mitral valve prolapse, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in November 2007, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In support of her claim, the Veteran submitted medical treatment records in January and May 2008, and submitted five witness statements in January and February 2014.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  The Board notes that there has been no allegation from the Veteran that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from October 1996 to July 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent a VA examination in July 2014 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical doctor based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  A detailed, chronological history of the claimed disability is provided.  An opinion is provided as to whether the Veteran has the claimed disability and, if so, whether the disability is related to the Veteran's service.  As such, the Board finds that the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran originally contended that she had angina, with symptoms of chest pain and palpitations, for which she took aspirin and metoprolol succinate.  See the May 2007 statement.  The Veteran asserts that she was hospitalized for chest pain during active duty, and then again for heart problems in February 2008.  The Veteran states that she has been under-diagnosed, under-treated, and under-medicated, and that her heart issues are debilitating and should be service-connected.  See the May 2008 notice of disagreement.  

The record establishes that the Veteran has a current diagnosis of atrial fibrillation.  See the February 2008 Baptist Hospital treatment records.  The Board notes that the Veteran also has current diagnoses of hypertension and mitral valve prolapse.  See the January 2006 D.W. McMillan Memorial Hospital treatment records.  Service connection is currently in effect for the hypertension.  Service connection for mitral valve prolapse was denied in September 2004, and that decision is final.  In the instant appeal, the Board will consider service connection for a heart disorder other than hypertension and mitral valve prolapse.

The Veteran's service treatment records (STRs) establish that the Veteran was hospitalized for two days in November 2001, during active service.  An electrocardiogram (ECG or EKG) test performed the day the Veteran was admitted to the hospital was abnormal, showing that the Veteran had normal sinus rhythm with occasional premature atrial complexes and  nonspecific T-wave abnormality.  The next day, however, an ECG test was normal, and an exercise stress test showed normal functional capacity of the heart, appropriate heart rate and blood pressure responses to exercise, and no chest pain or arrhythmias.  The administering physician concluded that the test was clinically and electrographically negative.  At a follow-up examination four days later, the examining physician noted that the Veteran denied having pain at that point, that the chest pain had resolved, that there was no further chest pain, and that the cardiac work-up was negative.  The Veteran separated from service in August 2002.  Atrial fibrillation was not diagnosed in service.

The Board finds that the weight of the competent and credible evidence shows that the chest pain experienced in service did not continue after service separation, and that the current heart disorder first manifested after service and is not related to active service.  Atrial fibrillation was also not diagnosed within a year of service separation but rather was first diagnosed in February 2008 when the Veteran was admitted to the ER of a private hospital after losing consciousness.  Upon admission, she reported heart palpitations and nausea without chest pain.  The Veteran was diagnosed with severe hypotension and atrial fibrillation with rapid ventricular response.

Post-service VA treatment records show that in June 2003, an examiner found regular heart rate and rhythm, normal S1 and S2, and a distinct audible systolic "click," and noted mitral valve prolapse.  In July 2003, a VA physician noted that the Veteran's heart had regular sinus rhythm with no murmurs.  In a December 2003 VA examination, the Veteran denied having chest pain, shortness of breath, and myocardial infarction.  She stated that she had occasional heart flutters that did not bother her.  The examiner found the Veteran's heart to have regular rate and rhythm, with no murmur or arrhythmia.  The examiner also reported that there were no clinic findings of mitral valve prolapse at that time.  Approximate two years later, in January 2006, the Veteran went to a private hospital, reporting that she had been having chest tightness for three days.  The examiner's clinical impressions were that the Veteran had acute chest pain and hypertension.  The examiner noted that the Veteran's heart beat at a regular rate and rhythm.  A radiologist reviewed the Veteran's chest x-rays and found that her heart size and vascularity were within normal limits, with no acute process identified.  As noted above, the first symptoms of abnormal heart rhythm were noted in February 2008 when the Veteran was admitted to the ER of a private hospital after losing consciousness.  The diagnosis was severe hypotension and atrial fibrillation with rapid ventricular response.  

In July 2014, the Veteran was afforded a VA examination to determine the nature and etiology of her heart condition.  The examining physician reviewed the claims file, solicited the Veteran's medical history, and performed a physical examination of the Veteran.  The examination included a cardiac "work-up," including an ECG test, echocardiogram, and interview-based metabolic testing.  The ECG test revealed normal sinus rhythm, right atrial enlargement, and nonspecific T-wave abnormality.  The physician noted that the Veteran has a current diagnosis of atrial fibrillation, which is controlled by medication, and that she was experiencing two or three palpitations per week.  In the examination report, the physician set forth a detailed, chronological list of the relevant medical events in the Veteran's history during service and since discharge from service.  After carefully reviewing the Veteran's claims file, the Veteran's statements, and the cardiac work-up, the physician concluded that the Veteran's atrial fibrillation diagnosed after service is less likely than not attributable to the chest pain of unknown etiology that occurred during service because the Veteran's cardiac work-ups during service were all normal.

The Board finds that the VA physician's opinion is competent and credible, and as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The physician's opinion was rendered after review of the file, solicitation of the Veteran's medical history, and a physical examination, including several diagnostic tests.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The physician also provided a detailed list of the facts and rationale on which she based her opinion.  Accordingly, the Board finds that the weight of the competent and credible medical evidence establishes that presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted, and that the Veteran's current atrial fibrillation diagnosis is not related to the symptoms of chest pain reported in service.

There is also no competent and credible lay evidence to establish a nexus between the current heart disorder and the symptoms of chest pain in service.  The Veteran submitted five lay witness statements in support of her claim.  The Veteran's mother stated that the Veteran's February 2008 hospitalization was due to her heart and system failing, and that the Veteran suffers from the debilitating pains of heart palpitations.  The Veteran's grandmother stated that the Veteran suffers from heart and blood pressure problems, and that she has seen the Veteran have shortness of breath and chest pains.  The Veteran's stepfather stated that the heart palpitations have changed the Veteran's life and that her energy and motivation have diminished.  The Veteran's friend, S., stated that the Veteran has acute and chronic high blood pressure issues that require hourly monitoring, and that due to her health issues, the Veteran struggles to accomplish what most people take for granted.  Finally, the Veteran's friend, O., stated that the Veteran was experiencing constant and debilitating pain as a result of her osteoporosis and hypertension.

The Board finds that the Veteran, as a lay person, is competent to report symptoms of pain, but she is not competent to diagnose a heart disability or determine whether a heart disability is related to symptoms or other events in service.  Unlike some disorders, the etiology of atrial fibrillation goes beyond a simple and immediately observable cause-and-effect relationship and would require review and interpretation of clinical tests and knowledge of the workings of the heart and diseases which affect it. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Similarly, the Veteran's witnesses, as lay people, are competent to describe observable events such as seeing the Veteran have shortness of breath and pain, but are not competent to opine on issues requiring medical knowledge such as determining the underlying cause of the reported symptoms.  There is no evidence that any of the lay witnesses have medical expertise.  As such, the Board finds the witness statements probative with regard to the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a heart disability, to include atrial fibrillation, angina, chest pain, and palpitations other than mitral valve prolapse, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


